Citation Nr: 1623299	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the April 2010 substantive appeal, the Veteran requested a Board hearing.  The Veteran submitted a written request to withdraw the hearing in a September 2011 statement.  He has not requested another Board hearing.  Accordingly, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In October 2013, the Board reopened the claim for service connection for non-Hodgkin's lymphoma, and remanded both claims for further development. There has been substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicides may be presumed, and is not shown to have been exposed to herbicides in service.

2.  Non-Hodgkin's lymphoma was not shown in-service, and was not casually or etiologically related to service, to include alleged in-service exposure to herbicides.

3.  The Veteran's current diabetes mellitus is not etiologically related to active service, to include alleged in-service exposure to herbicides.  Symptoms of diabetes mellitus did not manifest during active service, did not manifest to a compensable degree within one year of active service, and were not continuous since service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of non-Hodgkin's lymphoma, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, to include as due to exposure to herbicides, are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify claimant and assist them in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

In October 2008 and March 2009 letters, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for non-Hodgkin's lymphoma and diabetes mellitus.  The letters also satisfied the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that the Veteran would provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to the claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015). 

In this case, VA obtained the Veteran's available service medical records, post-service VA treatment records, identified private treatment records, military personnel records, 1974 and 1975 command histories of the USS Enterprise, and the Veteran's statements.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The evidence shows that the Veteran did not have service in the Republic of Vietnam, was not exposed to herbicides, and did not manifest diabetes mellitus until 2002.  In addition, there is no competent opinion suggesting a relationship between diabetes mellitus and service.  Although the record contains competent evidence of a current disability, there is no evidence in the record to provide an indication that the disability may be associated with the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, VA has no duty to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a conclusory generalized lay statement suggesting a nexus between a current disability and service does not suffice to warrant a VA examination).

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Congress specifically limited entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In this case, diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on chronic in-service symptoms and continuous post-service symptoms apply.  38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2015).  That does not mean that any manifestation in service will permit service connection.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015). 

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as diabetes mellitus, became manifest to a degree of 10 percent or more within one year after the date of separation from that service, that disease shall be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several medical conditions, including diabetes mellitus and non-Hodgkin's lymphoma.  38 C.F.R. § 3.309(e) (2015).  In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during that service, the Veteran must show: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently has a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015); McCartt v. West, 12 Vet. App. 164 (1999).  For diabetes mellitus and non-Hodgkin's lymphoma, the prescribed time period within which the disease must manifest to a compensable degree is any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015); Haas v. Nicholson, 20 Vet. App. 257 (2006); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In order to establish qualifying service in the Republic of Vietnam, a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of presumptive service connection for diseases associated with herbicide exposure.  VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997); 66 Fed. Reg. 23166 (2001).

However, it has been established that some offshore United States Navy and Coast Guard ships also operated temporarily on Vietnam's inland waterways or docked to the shore; and certain ships operated primarily on the inland waterways rather than offshore.  Veterans who served aboard those ships qualify for the presumption of herbicide exposure.  Gun-line ships, aircraft carriers, and supply and support ships are collectively referred to as the "Blue Water" Navy because they operated on the blue-colored waters of the open ocean.  Although some Blue Water Navy destroyers were involved with enemy interdiction, the majority of those operations were conducted by smaller vessels based along the coast or within the river systems of South Vietnam.  Those vessels are collectively referred to as the "Brown Water" Navy because they operated on the muddy, brown-colored inland waterways of Vietnam. 

Although operations on the inland waterways of Vietnam were primarily conducted by Brown Water Navy and Coast Guard vessels, some larger Blue Water Navy vessels periodically entered the inland waterways to provide gunfire support or deliver troops or destroyers that entered a river such as the Saigon River in the southern delta area.  In order for the presumption of exposure to herbicides to be extended to a Blue Water Navy veteran, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a Veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep-water harbor or port has generally not been considered sufficient.  The USS Enterprise was a deep-water naval aircraft carrier which is not listed among the Navy or Coast Guard ships associated with service in Vietnam and exposure to herbicide agents.  M21-1, Part IV, Subpart II, Section H, 2.a-d.  The Veteran has not alleged that the USS Enterprise was docked or that he ever went ashore in Vietnam.

Until recently, VA had interpreted open water ports, such as Da Nang, Cam Ranh Bay, and Vung Tau, as extensions of ocean waters and not as an inland waterway, and therefore not warranting a presumption of herbicide exposure.  However, that interpretation was found inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  In particular, it was questioned why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay were considered "Brown Water" but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay were considered "Blue Water."  Gray v. McDonald, 27 Vet. App. 313 (2015).  Here, the record shows the Veteran's presence aboard ship off the coast of Vietnam, but he has not specifically alleged that his ship anchored in a deep-water harbor.  Therefore, the Board finds that no determination is required as to whether a brown water body of water was entered as that is not shown by the record for any of those named bodies of water.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  Therefore, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to exposure to herbicide agents that were used in Vietnam, but must also determine whether the claimed current disability is the result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303(d), 3.309(e) (2015).  That determination may include actual exposure to herbicides as opposed to presumed exposure.

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Non-Hodgkin's Lymphoma and Diabetes Mellitus

The Veteran contends that non-Hodgkin's lymphoma and diabetes mellitus are related to herbicide exposure during service. The Veteran contends that he was exposed to herbicides while serving aboard the USS Enterprise when the ship was stationed off the coast of Vietnam.  In the April 2016 informal hearing presentation, the Veteran's representative stated that the Veteran was in direct contact with supplies and equipment used in the Republic of Vietnam while serving aboard the USS Enterprise off the coast of Vietnam.  In July 2009, the Veteran stated that that his service duties of supply and service required him to receive equipment used in Vietnam, recondition that equipment, and return it back to service in Vietnam.  He claims that exposure to herbicides "by proxy" caused his current non-Hodgkin's lymphoma and diabetes mellitus.  

In a separate July 2009 statement, the Veteran stated that he handled herbicides that were being transported into and out of Vietnam.  In March 2009, the Veteran stated that the USS Enterprise was stationed about 10 miles from land, that his duties at that time included handling herbicides going to Vietnam and aircraft returning to the ship from Vietnam, and that his ship was engaged in the evacuation of Saigon at the end of the war.  The Veteran's military personnel records indicate that he served aboard the USS Enterprise in 1974 and 1975, and his service duties were "service and supply handler."  His service separation form and military personnel records do not contain any reference to service in Vietnam.

The Board first finds that the evidence of record indicates that the Veteran has current diagnoses of non-Hodgkin's lymphoma and diabetes mellitus during the appeals period.  A January 2010 VA treatment record indicated that the Veteran had completed chemotherapy for lymphoma in September 2009.  A June 2012 VA primary care treatment record indicated that the Veteran had non-Hodgkin's lymphoma about three to four years prior.  Among the Veteran's numerous records of treatment for diabetes mellitus is a June 2013 VA treatment record indicates that the Veteran has a past medical history of diabetes mellitus, and is currently taking prescription medications to treat diabetes mellitus. 

After a review of all the evidence of record, including the Veteran's statements asserting exposure to herbicides in service, the Board finds that the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to herbicide agents.  Through his various submitted statements and documents in support of the appeal, the Veteran has asserted several different mechanisms as to how he was exposed to herbicides.  First, the Veteran has asserted that he was indirectly exposed to herbicides by contact with supplies and equipment, such as planes, that came onto the USS Enterprise from Vietnam.  Second, the Veteran argues that he had direct exposure to herbicides by handling herbicides that were aboard the USS Enterprise for transfer to Vietnam.  Third, the Veteran has implied that he was exposed to herbicides while the USS Enterprise was stationed about 10 miles from land during the evacuation of Saigon.

The Veteran has not claimed that he had actual duty or visitation in the Republic of Vietnam.  In addition, he has not asserted and the evidence does not indicate that the USS Enterprise docked in Vietnam or was in the deep water harbors of Vietnam during the Veteran's relevant service.  Therefore, as the Veteran's relevant service is limited to offshore service aboard the USS Enterprise, which was stationed offshore and did not dock in an open deep-water harbor in the Republic of Vietnam, the Board finds that the presumptive exposure provisions do not apply to the conditions of the Veteran's service.

As the presumptive exposure provisions do not apply, the Board next turns to evidence of the Veteran's direct exposure to herbicides.  The Veteran contends that he came into direct contact with herbicides as a routine part of his duties as a service and supply handler aboard the USS Enterprise.  Specifically, the Veteran indicated that his duties were to clean and maintain airplanes that flew in Vietnamese airspace and were contaminated with herbicides, and therefore, he became contaminated through secondary transfer.  The Veteran also indicated that his duties involved direct contact with containers of herbicides that were being transported to Vietnam aboard the USS Enterprise.  After a careful review of all the evidence of record, the Board finds that the weight of the evidence does not establish that the Veteran was, at least as likely as not, exposed to herbicides during service.  

The Veteran argues that the planes he maintained and repaired returned from their flights covered in herbicides, which led to the Veteran's direct exposure.  However, the Veteran's arguments are speculative and provide no direct indication of exposure to herbicides. The Veteran has not demonstrated that he is competent to discern herbicides or other herbicide apart from other substances that may be on an airplane's exterior.  

Moreover, VA has considered the exposure mechanism of secondary transfer in the context of individuals who had regular contact with airplanes that flew over the Vietnamese mainland.  VA requested that the Institute of Medicine conduct a study on the subject of residual exposure to Agent Orange from service on aircraft known to have been used to spray herbicide agents in Vietnam, specifically C-123 aircraft used during Operation Ranch Hand. 80 Fed. Reg. 35246 (June 19, 2015).  Based on the results of the study, VA has acknowledged exposure to Agent Orange for those service members in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  However, VA has not recognized exposure for service members who maintained aircraft not known to have been used to spray herbicide agents.  There is nothing in the record to indicate that the Veteran maintained aircraft known to have been used to spray herbicide agents.

The Veteran claims to have come in contact with Agent Orange that was being transported to Vietnam aboard the USS Enterprise.  However, the February 2014 letter from the Naval History and Heritage Command contradicts the Veteran's claim.  The letter states that "to date, we have been unable to locate documentation which verifies that major U.S. Navy ships transported, stored, or used herbicides (including Agent Orange) in Vietnam, and are likewise unable to determine herbicide exposure to personnel service aboard U.S. Navy vessels in the contiguous waters of Vietnam."  The record also contains the 1974 and 1975 command history reports from the USS Enterprise.  Those reports contain no indication that the USS Enterprise transported herbicides.  The Board finds that the weight of the evidence is against a finding that the Veteran was exposed to herbicides that were being transported aboard the USS Enterprise.

Insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of both non-Hodgkin's lymphoma and diabetes mellitus falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation for either of these disabilities.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Non-Hodgkin's lymphoma and diabetes mellitus require specialized training for a determination as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology.  Thus, because of the medical complexity of these matters, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnoses and service.  Absent competent, credible, and probative evidence of a nexus between either non-Hodgkin's lymphoma or diabetes mellitus and the Veteran's service, the Board finds that the Veteran's non-Hodgkin's lymphoma and diabetes mellitus are not related to service. 

The Board next finds that the Veteran did not experience chronic symptoms of diabetes mellitus in service, symptoms of diabetes mellitus that manifested to a compensable degree within one year of service separation, or continuous symptoms of diabetes mellitus since service separation.  The service medical records do not show any complaints of, treatment for, or a diagnosis relating to diabetes mellitus.  Post-service treatment records note that the Veteran first presented diabetes mellitus in June 2002.  Therefore, the weight of the lay and medical evidence demonstrates that the Veteran's symptoms of diabetes mellitus were not chronic during service, did not manifest to a compensable degree within one year of discharge from service, and were not continuous since service.

As indicated above, the first objective medical evidence that the Veteran has diabetes mellitus was in June 2002, over 25 years after service.  There is no evidence of record of the claimed disability during service or immediately thereafter.  Voerth v. West, 13 Vet. App. 117 (1999) (there must be medical evidence of record demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  

No medical professional has provided competent medical evidence linking the diagnoses of either non-Hodgkin's lymphoma or diabetes mellitus to any aspect of the Veteran's active service, to include claimed exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and the current diagnoses of non-Hodgkin's lymphoma and diabetes mellitus. 

Upon review of the evidence of record, the weight of the competent and credible evidence does not demonstrate a relationship between non-Hodgkin's lymphoma or diabetes mellitus and active service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  Accordingly, the Board finds that a preponderance of the evidence is against the claims for service connection for non-Hodgkin's lymphoma and diabetes mellitus, including presumptively as due to herbicide exposure, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma, claimed as due to herbicide exposure, is denied.

Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure, is denied



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


